DETAILED ACTION
This Office action is in response to the amendment filed on 09/15/2021. Claims 1-7 and 10-22 are pending. Claims 1-7 and 10 remain withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Devitt US4432273.
Claim 11. Devitt discloses a modular vent comprised of: a base (32); a moisture sensor (94) in the base; and a cover (76) on the base, wherein the cover is connected to the base (Fig.1) and the moisture sensor is configured to sense humidity within the base (Col.4:41-42).

Claim 13. Devitt as modified discloses the moisture sensor is configured to send data over a wire (connected to 52 in Fig.1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 11-22 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nill, Jr. US5193390 .
Claim 11. Nill discloses a modular vent (30 or 80 - Col.3:46) comprised of: a base (32); a moisture sensor (56 or 82) in the base; and a cover (36a) on the base, wherein the cover is connected to the base (Fig.4).Nill discloses a moisture sensor (82) for detecting moisture and further aims at preventing moisture vapor from becoming trapped in the roofing system (Col.1:60-61) but does not specifically state that the moisture sensor is configured or capable of sensing humidity within the base. 
However, since humidity is defined as the amount of water vapor in the atmosphere, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to conclude that Nill’s moisture detector is capable of detecting moisture vapor or humidity as well within the roof before the accumulated moisture vapor cause roof blistering or splitting.

Claim 12. Nill discloses the moisture sensor is configured to send data wirelessly (Col.3:43-54 radio wave).

Claim 13. Nill discloses the moisture sensor is configured to send data over a wire (72/74, Fig.4).

Claim 14. Nill discloses a flexible membrane (45) configured to prevent air from flowing through the base when the pressure outside of the vent is higher than pressure in the 

Claim 15. Nill discloses a cup (36) in the base, wherein the flexible membrane is in the cup (Fig.4).

Claim 16. Nill discloses a data collector (84) configured to receive data from the moisture sensor (Fig.6).

Claim 17. Nill discloses the data collector receives data via wireless transmission (Col.3:45-54 radio wave).

Claim 18. Nill discloses the modular vent includes a flexible membrane (45) configured to prevent air from flowing through the base when the pressure outside of the vent is higher than pressure in the base and allow air to flow through the base when the pressure outside the vent is lower than pressure in the base (Col.2:65-68).

Claim 19. Nill discloses a cup (36) in the base, wherein the flexible membrane is in the cup (Fig.4).

Claim 20. Nill discloses the cup is supported by a shoulder (38) of the base (Fig.4).

Claims 21-22. Nill discloses the modular vent is arranged in a highest wind uplift zone of the roof, wherein the wind uplift zone comprises at least one of near a corner and a perimeter of a roof (Col.3:45-47). Nill discloses roof vets 80 otherwise identical to vents 30 may be arranged in a grid pattern on roof 17', Examiner concludes one of the vents is near a corner and perimeter of said roof. 

Response to Arguments
Applicant’s arguments with respect to claim 11 have been considered but are moot because the current ground of rejection does not rely on the combination of Nill and Devitt. Examiner has explained how Nill can be used alone without any secondary reference because Nill clearly discloses a moisture sensor 82 for detecting moisture Col.2: 10-12. With that said, according to lexico.com, moisture is defined as water or other liquid diffused in a small quantity as vapor, within a solid, or condensed on a surface; with synonyms including condensation, steam, vapor, and humidity to mention a few (retrived from https://www.lexico.com/en/definition/moisture)
Lexico.com also defines humidity as a quantity representing the amount of water vapor in the atmosphere or in a gas (https://www.lexico.com/en/definition/humidity), hence one of ordinary skill in the art can conclude Nill moisture sensor is configured for or capable of sensing humidity. Besides a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim (see MPEP 2114 [R-1]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAJIDE A DEMUREN whose telephone number is (571)270-7017.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633